IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,567-01


                      EX PARTE DAVID WAYNE GRASMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 03-168-K277 IN THE 277TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession with

intent to deliver a controlled substance in exchange for ten years’ deferred adjudication community

supervision. His guilt was later adjudicated, and he was sentenced to six years’ imprisonment. He

did not appeal his conviction.

        In this application, Applicant alleges in three of his five grounds for review that he is not

receiving the proper amount of pre-sentencing jail time credit. The remaining two grounds appear
to be challenges to the merits of his conviction and sentence after adjudication. Applicant's claims

concerning the denial of credit for time spent in confinement prior to the adjudication of guilt are

dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate seeks pre-

sentence jail time credit, "[t]he appropriate remedy in this situation is to require Applicant to present

the issue to the trial court by way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails to

respond, Applicant is first required to seek relief in the Court of Appeals, by way of a petition for

a writ of mandamus, unless there is a compelling reason not to do so."). Applicant’s remaining

claims are without merit, and are denied.

Filed: January 14, 2015
Do not publish